Title: To John Adams from Francis Dana, 29 September 1783
From: Dana, Francis
To: Adams, John


          Dear Sir
            Elsineur Septr: 29th. 1783. N.S.
          I have already advised you of my determination to return to America. In pursuance of that I sailed in the Ship Kingston Capt: Norwood, from Cronstadt for Boston, on the 28th. of August O. Stile. We arrived here yesterday afternoon in good order, having been twenty days from Cronstadt, eight of which we lay in the Baltic harbour, about 60 Leagues from thence, wind bound. We shall sail from hence as soon as the wind will permit us. We touch in at some port in the channel, Portsmouth if practicable. Shou’d we have a rough passage from hence ’tis not improbable I may spend the Winter in England, chiefly with my brother, as We find on our arrival here, that the Definitive Treaties were concluded on the 2d. & 3d. of this month. and I am still that miserable wretch on the Seas you have seen me to be. I was not made for that unstable element, and we shall probably arrive on our Coast in the most dangerous season of the year. If I shou’d stop in England over the winter I will write you from thence for I do not expect you will suddenly return to America. If the information of the Gazettes which I read at St: Petersbourg may be depended upon, you are destined for the Court of London, but I doubt this from what you wrote me about your return. However we may be disposed of let us not forget each other. I beg you to remember me affectionately to Mr: Thaxter & your Son, and to believe me to remain with the most sincere and unalterable attachment your much obliged Friend and most obedient humble Servant
          FRA DANA
          
            P.S. I have all your Son’s things with me— Mr: Allen is my fellow passenger & desires to be remembered to you & the family
          
        